Citation Nr: 0416457	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  97-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for bladder dysfunction, bowel dysfunction, 
sexual dysfunction, and removal of the left testicle.

2. Entitlement to a higher rate of special monthly 
compensation based on a higher level of aid and attendance 
under 38 U.S.C.A. § 1114(o) (West 2002).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955, and from February 1960 to January 1966.  In a November 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, the RO denied 
the veteran's claims of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 and entitlement to a higher rate of 
special monthly compensation.  The veteran appealed this 
determination to the Board of Veterans' Appeals (Board).  In 
October 1998, the veteran testified before the undersigned in 
Washington, D.C.  In an October 2001 decision, the Board 
denied the veteran's claims of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for bladder dysfunction, 
bowel dysfunction, sexual dysfunction, and removal of the 
left testicle.  In that decision, the Board also denied 
entitlement to a higher rate of special monthly compensation 
based on a higher level of aid and attendance under 38 
U.S.C.A. § 1114(o).  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims ("the Court").  
In February 2001, the Court issued an order vacating the 
Board's October 2001 decision.  The Court remanded the case 
to the Board for consideration of the claims pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  In October 
2001, the Board remanded this case to the RO for further 
development pursuant to VCAA.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board previously remanded this case for VCAA compliance.  
The Board requested that VA medical center records be 
obtained.  The requested records were associated with the 
claims file.  The veteran's representative now maintains that 
these opinions did not have a review of the newly acquired 
records and requests a new VA examination.  A medical opinion 
should be obtained.  A VCAA letter has been sent.  The AOJ 
should ensure that the current directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  

2.  The AOJ should ensure compliance with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000 with regard to the 
issues on appeal.  

3.  A VA medical opinion should be 
obtained.  The examiner should review the 
record.  The examiner should state if the 
veteran has additional disability in 
terms of bladder dysfunction, bowel 
dysfunction, sexual dysfunction, and/or 
removal of the left testicle as the 
result of treatment received at a VA 
Medical Center in Miami, Florida, from 
December 1973 to May 1974.  The veteran 
contends that while he was hospitalized, 
a catheter was inserted incorrectly, 
thereby causing injuries that led to his 
claimed disabilities.  The examiner 
should assess the veteran's statement in 
light of the record.  If the examiner 
determines that there is additional 
disability, he/she should opine as to the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization or medical treatment and 
not merely coincidental therewith.

4.  If upon completion of the requested 
actions, any claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


